Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-11 are pending in the application.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5 and 12-16, drawn to a compound of formula I 
    PNG
    media_image1.png
    162
    225
    media_image1.png
    Greyscale
, pesticide compositions comprising the compound of formula I (claims 12 and 13) and methods of controlling insects, acarines, nematodes, molluscs which comprises applying an insecticidally, acaricidally, nematicidally or molluscicidally effective amount of a compound of formula I (claims 14 and 16).
Group II, claim 6, drawn to a compound of formulae IXa, IXb and IXc
    PNG
    media_image2.png
    93
    403
    media_image2.png
    Greyscale
.
Group III, claim 7, drawn to a compound of formula X
    PNG
    media_image3.png
    144
    171
    media_image3.png
    Greyscale
.
Group IV, claim 8, drawn to a compound of formula XXI
    PNG
    media_image4.png
    154
    159
    media_image4.png
    Greyscale
.
Group V, claim 9, drawn to a compound of formula XI 
    PNG
    media_image5.png
    136
    155
    media_image5.png
    Greyscale
.
Group VI, claim 10, drawn to a compound of formulae XXII and XXIV 
    PNG
    media_image6.png
    150
    399
    media_image6.png
    Greyscale
.
Group VII, claims 11, drawn to a process for preparing a compound of formula Ib.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Substituents W, V, R1a, R1b, R2, R3, R4, R5, R6, U
Applicant is required, in reply to this action, to elect a single species, a single compound, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 6, 7, 8, 9, 10, and 11.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds and the species are not art recognized equivalents.

Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of formula I, formula IXa, formula IXb, formula IXc, formula X, formula XXI, formula XI, formula XXII, and formula XXIV are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  The compounds of formula I, formula IXa, formula IXb, formula IXc, formula X, formula XXI, formula XI, formula XXII, and formula XXIV are 9 different compounds that do not have a common core or a recognized class of chemical compounds. For example, compound I has the following core: 
    PNG
    media_image7.png
    162
    225
    media_image7.png
    Greyscale
, whereas the compound of formula X has the following core: 
    PNG
    media_image8.png
    144
    171
    media_image8.png
    Greyscale
. Based on the structural differences, the compounds would have different properties, modes of action and activity, and different searches of the prior art.

 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and (ii) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.148) and (iii) identification of the claims encompassing the elected invention and species. The election of an invention and species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Applicant is reminded that in order for the restriction requirement to be complete an election of a single invention, such as Group I, claims 1-5 and 12-16, and a single species from the following species of the compound elected: for example, if the compound of formula I is elected, a single compound of formula (I), wherein W is S; V is S; R1a is hydrogen; R1b is hydrogen; R2 is hydrogen; R3 is hydrogen; R4 is hydrogen; R5 is C1-C6 alkyl; R6 is a 5 to 12 membered aromatic ring, should be elected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616  

/Mina Haghighatian/Primary Examiner, Art Unit 1616